Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered September 14, 1987, convicting her of criminal sale *665of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People adduced sufficient proof to establish that the two vials found to contain cocaine and received into evidence were those sold by the defendant to the undercover police officer, and that the evidence had not been tampered with (see, People v Julian, 41 NY2d 340). Although there was an issue raised as to whether the undercover police officer initialed the vials at the time that he and a sergeant inspected them, an infirmity of this type goes toward the weight, rather than the admissibility of the evidence (see, People v McGee, 49 NY2d 48, 60). Further, the People adduced sufficient proof to establish beyond a reasonable doubt the defendant’s identity as the seller in this drug transaction.
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Brown, J. P., Kunzeman, Harwood and Rosenblatt, JJ., concur.